DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claim(s) 1-2, 4-8, 11-12, 14-17, 19-22, and 24-25 of the current application 17/182347 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 8-12, 15, 19, 21, and 25 of U.S. Patent No. 10,945274 B2 in view of Cho et al. (US 2011/0317647 A1). Current Application 17/182347			U.S. Patent No. 10,945274 B2
1. A method comprising:
communicating, by an apparatus with a transmission and reception point(TRP), a first signal in a first sub-band of a carrier, 
wherein the first sub-band has a first subcarrier spacing; 
the carrier comprises a second sub-band, the second sub-band has a second subcarrier spacing different from the first subcarrier spacing; and 
the carrier comprises a third sub-band between the first sub-band and the second sub-band;
wherein a first scheduling is used for indicating a first width in frequency of a first guard band between the first sub-band and the third sub-band (=a scheduling to indicate a third width in frequency of a third guard band between the first sub-band and a third sub-band) . (similar claim 11)
2. The method of claim 1, wherein the carrier comprises a second guard band at a first edge of the carrier adjacent to the first sub-band (=wherein the carrier having a first guard band at a first edge of the carrier bandwidth adjacent to the first sub-band); the carrier comprises a third guard band at a second edge of the carrier adjacent to the second sub-band (=the carrier having a second guard band at a second edge of the carrier bandwidth adjacent to the second sub-band); and a second scheduling is used to define a width in frequency of the second guard band or third guard band (=first width in frequency of the first guard band is defined …, a second width in frequency of the second guard band is defined). (similar claim 12)
4. The method of claim 2, wherein a second width in frequency of the second guard band is defined by the first subcarrier spacing (=first width in frequency of the first guard band is defined by the first subcarrier spacing), a third width in frequency of the third guard band is defined by the second subcarrier spacing (=second width in frequency of the second guard band is defined by the second subcarrier spacing), and the second guard band has a different width in frequency than the third guard band. (similar claim 14)

5. The method of claim 1, the method further comprising:
receiving, by the apparatus, indication of at least one sub-band comprising the first sub-band. (similar claim 15)

6. The method of claim 1, the method further comprising:
receiving, by the apparatus, indication of resource information within the first sub-band, wherein the resource information is scheduled by resource unit of any one of the following:
resource block group;
fractional resource block group;
resource block;
fractional resource block;
sub-carrier. (similar claim 16)

7. The method of claim 1, wherein each of the first subcarrier spacing and the second subcarrier spacing is 15 kHz, 30 kHz, 60 kHz, or 120 kHz. (similar claim 17)

8. The method of claim 1, wherein the first subcarrier spacing has a reference sub-carrier grid to align with a sub-carrier of the second subcarrier spacing. (similar claim 18)

16. A method comprising:
communicating, by transmission and reception point (TRP) with an apparatus a first signal in a first sub-band of a carrier, 
wherein the first sub-band has a first subcarrier spacing; 
the carrier comprises a second sub-band, the second sub-band has a second subcarrier spacing different from the first subcarrier spacing; and 
the carrier comprises a third sub-band between the first sub-band and the second sub-band;
wherein a first scheduling is used for indicating a first width in frequency of a first guard band between the first sub-band and the third sub-band (=a scheduling to indicate a third width in frequency of a third guard band between the first sub-band and a third sub-band) . (similar claim 21)
17. The method of claim 16, wherein the carrier comprises a second guard band at a first edge of the carrier adjacent to the first sub-band (=wherein the carrier having a first guard band at a first edge of the carrier bandwidth adjacent to the first sub-band); the carrier comprises a third guard band at a second edge of the carrier adjacent to the second sub-band (=the carrier having a second guard band at a second edge of the carrier bandwidth adjacent to the second sub-band); and a second scheduling is used to define a width in frequency of the second guard band or third guard band (=first width in frequency of the first guard band is defined …, a second width in frequency of the second guard band is defined). (similar claim 22)
19. The method of claim 17, wherein a second width in frequency of the second guard band is defined by the first subcarrier spacing (=first width in frequency of the first guard band is defined by the first subcarrier spacing), a third width in frequency of the third guard band is defined by the second subcarrier spacing (=second width in frequency of the second guard band is defined by the second subcarrier spacing), and the second guard band has a different width in frequency than the third guard band. (similar claim 24)

20. The method of claim 16, wherein the first subcarrier spacing has a reference sub-carrier grid to align with a sub-carrier of the second subcarrier spacing. (similar claim 25)
1. A method comprising:
receiving, by an apparatus from a network device, a first signal in a first sub-band of a carrier using a first subcarrier spacing, the carrier having a carrier bandwidth;
wherein the carrier comprises at least a second sub-band associating with a value of a second subcarrier spacing different than a value of the first subcarrier spacing, and the first sub-band and the second sub-band are within the carrier;
wherein the carrier having a first guard band at a first edge of the carrier bandwidth adjacent to the first sub-band, and the carrier having a second guard band at a second edge of the carrier bandwidth adjacent to the second sub-band;
wherein a first width in frequency of the first guard band is defined by the first subcarrier spacing, a second width in frequency of the second guard band is defined by the second subcarrier spacing, and the second guard band has a different width in frequency than the first guard band;
the method further comprising receiving a scheduling to indicate a third width in frequency of a third guard band between the first sub-band and the second sub-band or between the first sub-band and a third sub-band of the carrier, wherein the scheduling indicates resource information defined by resource unit of any one of resource block, partial resource block, resource block group or sub-carrier spacing. (similar claim 8)














3. The method of claim 1, the method further comprising:
receiving, by the apparatus, indication of at least one sub-band comprising the first sub-band. (similar claim 10)

4. The method of claim 1, the method further comprising:
receiving, by the apparatus, indication of resource information within the first sub-band, wherein the resource information is scheduled by resource unit of any one of the following:
resource block group;
fractional resource block group;
resource block;
fractional resource block;
sub-carrier. (similar claim 11)

2. The method of claim 1, wherein each of the first subcarrier spacing and the second subcarrier spacing is 15 kHz, 30 kHz, 60 kHz, or 120 kHz. (similar claim 9)

5. The method of claim 1, wherein the first subcarrier spacing has a reference sub-carrier grid to align with a sub-carrier of the second subcarrier spacing. (similar claim 12)

15. A method comprising:
sending, by a network device, a first signal in a first sub-band of a carrier using a first subcarrier spacing, the carrier having a carrier bandwidth;
wherein the carrier comprises at least a second sub-band associating with a value of a second subcarrier spacing different than a value of the first subcarrier spacing, and the first sub-band and the second sub-band are within the carrier;
wherein the carrier having a first guard band at a first edge of the carrier bandwidth adjacent to the first sub-band, and the carrier having a second guard band at a second edge of the carrier bandwidth adjacent to the second sub-band;
wherein a first width in frequency of the first guard band is defined by the first subcarrier spacing, a second width in frequency of the second guard band is defined by the second subcarrier spacing, and the second guard band has a different width in frequency than the first guard band;
the method further comprising using a scheduling to indicate a third width in frequency of a third guard band between the first sub-band and the second sub-band or between the first sub-band and a third sub-band of the carrier, wherein the scheduling indicates resource information defined by resource unit of any one of resource block, partial resource block, resource block group or sub-carrier spacing. (similar claim 21)















19. The method of claim 15, wherein the first subcarrier spacing has a reference sub-carrier grid to align with a sub-carrier of the second subcarrier spacing. (similar claim 25)


 	U.S. Patent No. 10,945274 B2 recites all the elements of claims 1-8 of the current application 17/182347 except for the third sub-band of the carrier to be between the first sub-band and the second sub-band, and a second scheduling is used to define a width in frequency of the second guard band or third guard band.
However, Cho discloses in Fig. 9, [0106] a LTE-A system band with 20 MHz bandwidth (=carrier) has a sub-band #2 (=third sub-band) that is between the first sub-band and the second sub-band (Fig. 9: sub-band #2 is between sub-band #1 (=first sub-band) and sub-band #3 (=second sub-band)), and
a second scheduling is used to define a width in frequency of the second guard band or third guard band ([0118]-[0119], table 1: the base station provides information to the UE that indicates the bandwidth of the second and third guard bands, i.e., for a 20 MHz bandwidth, the edge guard bands are 2 MHz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third-subband, as taught by U.S. Patent No. 10,945274 B2, to be between sub-band #1 and sub-band #3 and provide information that indicates the bandwidth of the second and third guard bands, as taught by Cho.
Doing so provides an aggregated LTE carrier with 10 MHz, 5 MHz, and 5 MHz bandwidths (Cho: Fig. 9, [0106]) in order to offer a service with a level required by the IMT-Advanced (Cho: [0011]).

Claim Objections
 	Claim(s) 10 is/are objected to because of the following informalities:  
Claim recites 10 “OFDM”. Acronyms must be specified.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-3, 5, 7-9, 11-13, 15-18, 20-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2011/0317647 A1) in view of Kim et al. (US 2005/0180313 A1).

Regarding claim 1, Cho discloses A method comprising:
communicating, by an apparatus with a transmission and reception point(TRP), a first signal in a first sub-band of a carrier ([0110], [0114]: a UE (=apparatus) receives downlink signal from a base station (=TRP). Fig. 9, [0107]: the downlink channel signal may be transmitted in a useful band 901 of sub-band #1 (=first sub-band) of LTE-A system band with 20 MHz bandwidth (=carrier)); the carrier comprises a second sub-band (Fig. 9: LTE-A system band with 20 MHz bandwidth comprises sub-band #3 (=second sub-band)); and the carrier comprises a third sub-band between the first sub-band and the second sub-band (Fig. 9: LTE-A system band with 20 MHz bandwidth comprises sub-band #2 (=third sub-band) between sub-band #1 and sub-band #3);
wherein a first scheduling is used for indicating a first width in frequency of a first guard band between the first sub-band and the third sub-band or between the second sub-band and the third sub-band of the carrier ([0118]-[0119], table 2: the base station provides information to the UE that indicates the bandwidth of the middle guard bands. Fig. 9, [0108]-[0109]: the bandwidth of middle guard bands (=first guard band) of the LTE-A system band with 20 MHz bandwidth comprises a middle guard band 904 between sub-bands #1 and #2 with a bandwidth of 435 kHz and a middle guard band 908 between sub-bands #2 and #3 with a bandwidth of 285 kHz).
While Cho discloses in [0065] the LTE-A system may use a 15 kHz subcarrier spacing or a multiple of the subcarrier spacing, Cho does not disclose wherein the first sub-band has a first subcarrier spacing and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing.
However, Kim discloses in Fig. 2, [0050] a total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202, and a third sub-frequency band 203, and Kim further discloses wherein the first sub-band has a first subcarrier spacing (Fig. 2, [0051]-[0052]: first sub-frequency band 201 has a sub-carrier spacing set to 4) and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing (Fig. 2, [0051]-[0052]: third sub-frequency band 203 has a sub-carrier spacing set to 1 which is different from 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sub-band #1 and sub-band #3, as taught by Cho, to have different sub-carrier spacings, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).

Regarding claim 11, Cho discloses An apparatus comprising (Fig. 13, [0133]: UE):
at least one processor (Fig. 13); and
a memory storing processor-executable instructions that, when executed, cause the apparatus to (Fig. 13):
communicate, with a transmission and reception point (TRP), a first signal in a first sub-band of a carrier ([0110], [0114]: a UE (=apparatus) receives downlink signal from a base station (=TRP). Fig. 9, [0107]: the downlink channel signal may be transmitted in a useful band 901 of sub-band #1 (=first sub-band) of LTE-A system band with 20 MHz bandwidth (=carrier)); the carrier comprises a second sub-band (Fig. 9: LTE-A system band with 20 MHz bandwidth comprises sub-band #3 (=second sub-band)); and the carrier comprises a third sub-band between the first sub-band and the second sub-band (Fig. 9: LTE-A system band with 20 MHz bandwidth comprises sub-band #2 (=third sub-band) between sub-band #1 and sub-band #3);
wherein a first scheduling is used for indicating a first width in frequency of a first guard band between the first sub-band and the third sub-band or between the second sub-band and the third sub-band of the carrier ([0118]-[0119], table 2: the base station provides information to the UE that indicates the bandwidth of the middle guard bands. Fig. 9, [0108]-[0109]: the bandwidth of middle guard bands (=first guard band) of the LTE-A system band with 20 MHz bandwidth comprises a middle guard band 904 between sub-bands #1 and #2 with a bandwidth of 435 kHz and a middle guard band 908 between sub-bands #2 and #3 with a bandwidth of 285 kHz).
While Cho discloses in [0065] the LTE-A system may use a 15 kHz subcarrier spacing or a multiple of the subcarrier spacing, Cho does not disclose wherein the first sub-band has a first subcarrier spacing and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing.
However, Kim discloses in Fig. 2, [0050] a total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202, and a third sub-frequency band 203, and Kim further discloses wherein the first sub-band has a first subcarrier spacing (Fig. 2, [0051]-[0052]: first sub-frequency band 201 has a sub-carrier spacing set to 4) and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing (Fig. 2, [0051]-[0052]: third sub-frequency band 203 has a sub-carrier spacing set to 1 which is different from 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sub-band #1 and sub-band #3, as taught by Cho, to have different sub-carrier spacings, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).

Regarding claim(s) 2 and 12, Cho in view of Kim discloses all features of claim(s) 1 and 11 as outlined above. 
Cho discloses wherein the carrier comprises a second guard band at a first edge of the carrier adjacent to the first sub-band (Fig. 9: at a first edge of the LTE-A system band with 20 MHz bandwidth is a guard band 900 (=second guard band) next to sub-band #1); the carrier comprises a third guard band at a second edge of the carrier adjacent to the second sub-band (Fig. 9: at a second edge of the LTE-A system band with 20 MHz bandwidth is a guard band 912 (=third guard band) next to sub-band #3); and a second scheduling is used to define a width in frequency of the second guard band or third guard band ([0118]-[0119], table 1: the base station provides information to the UE that indicates the bandwidth of the second and third guard bands, i.e., for a 20 MHz bandwidth, the edge guard bands are 2 MHz).

Regarding claim(s) 3 and 13, Cho in view of Kim discloses all features of claim(s) 2 and 12 as outlined above. 
Cho discloses wherein each of the first scheduling and the second scheduling indicates resource information defined by resource unit of any one of resource block, partial resource block, resource block group or sub-carrier spacing ([0118]-[0119], tables 1-2: the base station provides information to the UE that indicates the bandwidth of the middle guard bands and the second and third guard bands, i.e., middle guard band 904 has a bandwidth of 435 kHz, middle guard band 908 has a bandwidth of 285 kHz, and the second and third guard bands have a bandwidth of 2 MHz. [0097]: the bandwidths are calculated based on 15 kHz subcarrier spacing. [0009]: a single resource block is composed of 12 subcarriers with 15 kHz subcarrier spacing).

Regarding claim(s) 5, Cho in view of Kim discloses all features of claim(s) 1 as outlined above. 
Cho discloses receiving, by the apparatus, indication of at least one sub-band comprising the first sub-band ([0118]: UE receives bandwidth of each sub-band. Fig. 9: each sub-band corresponds to sub-bands #1, #2, and #3).

Regarding claim(s) 7, Cho in view of Kim discloses all features of claim(s) 1 as outlined above. 
Cho discloses wherein each of the first subcarrier spacing and the second subcarrier spacing is 15 kHz, 30 kHz, 60 kHz, or 120 kHz ([0065]: the LTE-A system may use a 15 kHz subcarrier spacing or a multiple of the subcarrier spacing. [0009]: the 20 MHz system bandwidth contains 100 RBs where each RB is composed of 12 subcarriers with a subcarrier spacing of 15 kHz).

Regarding claim(s) 8 and 15, Cho in view of Kim discloses all features of claim(s) 1 and 11 as outlined above. 
Cho does not disclose, but Kim discloses wherein the first subcarrier spacing has a reference sub-carrier grid to align with a sub-carrier of the second subcarrier spacing (Fig. 2, [0049]: a sub-carrier frequency domain (=reference subcarrier grid) is used to align the first sub-carrier spacing with the second sub-carrier spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sub-band #1 and sub-band #3, as taught by Cho, to have different sub-carrier spacings aligned on a sub-carrier frequency domain, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).

Regarding claim(s) 9, Cho in view of Kim discloses all features of claim(s) 1 as outlined above. 
Cho discloses receiving, by the apparatus from the TRP, a second signal in the second sub-band of the carrier ([0110], [0114]: the UE (=apparatus) receives downlink signal from the base station (=TRP). Fig. 9, [0107]: the downlink channel signal may be transmitted in a useful band 909 of sub-band #3 (=second sub-band) of LTE-A system band with 20 MHz bandwidth (=carrier)).
Cho does not disclose the sub-band #3 (=second sub-band) using the second subcarrier spacing.
However, Kim discloses the third sub-frequency band 203 (=second sub-band) using the second subcarrier spacing (Fig. 2, [0051]-[0052]: third sub-frequency band 203 has a sub-carrier spacing set to 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sub-band #3, as taught by Cho, to have a different sub-carrier spacing than the first sub-frequency band, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).

Regarding claim 16, Cho discloses A method comprising:
communicating, by transmission and reception point (TRP) with an apparatus a first signal in a first sub-band of a carrier ([0110], [0114]: a UE (=apparatus) receives downlink signal from a base station (=TRP). Fig. 9, [0107]: the downlink channel signal may be transmitted in a useful band 901 of sub-band #1 (=first sub-band) of LTE-A system band with 20 MHz bandwidth (=carrier)); the carrier comprises a second sub-band (Fig. 9: LTE-A system band with 20 MHz bandwidth comprises sub-band #3 (=second sub-band)); and the carrier comprises a third sub-band between the first sub-band and the second sub-band (Fig. 9: LTE-A system band with 20 MHz bandwidth comprises sub-band #2 (=third sub-band) between sub-band #1 and sub-band #3);
wherein a first scheduling is used for indicating a first width in frequency of a first guard band between the first sub-band and the third sub-band or between the second sub-band and the third sub-band of the carrier ([0118]-[0119], table 2: the base station provides information to the UE that indicates the bandwidth of the middle guard bands. Fig. 9, [0108]-[0109]: the bandwidth of middle guard bands (=first guard band) of the LTE-A system band with 20 MHz bandwidth comprises a middle guard band 904 between sub-bands #1 and #2 with a bandwidth of 435 kHz and a middle guard band 908 between sub-bands #2 and #3 with a bandwidth of 285 kHz).
While Cho discloses in [0065] the LTE-A system may use a 15 kHz subcarrier spacing or a multiple of the subcarrier spacing, Cho does not disclose wherein the first sub-band has a first subcarrier spacing and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing.
However, Kim discloses in Fig. 2, [0050] a total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202, and a third sub-frequency band 203, and Kim further discloses wherein the first sub-band has a first subcarrier spacing (Fig. 2, [0051]-[0052]: first sub-frequency band 201 has a sub-carrier spacing set to 4) and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing (Fig. 2, [0051]-[0052]: third sub-frequency band 203 has a sub-carrier spacing set to 1 which is different from 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sub-band #1 and sub-band #3, as taught by Cho, to have different sub-carrier spacings, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).

Regarding claim 21, Cho discloses A transmission and reception point (TRP) comprising (Fig. 12, [0124]: base station):
at least one processor (Fig. 12); and
a memory storing processor-executable instructions that, when executed, cause the TRP to (Fig. 12):
communicate with an apparatus, a first signal in a first sub-band of a carrier ([0110], [0114]: a UE (=apparatus) receives downlink signal from a base station (=TRP). Fig. 9, [0107]: the downlink channel signal may be transmitted in a useful band 901 of sub-band #1 (=first sub-band) of LTE-A system band with 20 MHz bandwidth (=carrier)); the carrier comprises a second sub-band (Fig. 9: LTE-A system band with 20 MHz bandwidth comprises sub-band #3 (=second sub-band)); and the carrier comprises a third sub-band between the first sub-band and the second sub-band (Fig. 9: LTE-A system band with 20 MHz bandwidth comprises sub-band #2 (=third sub-band) between sub-band #1 and sub-band #3);
wherein a first scheduling is used for indicating a first width in frequency of a first guard band between the first sub-band and the third sub-band or between the second sub-band and the third sub-band of the carrier ([0118]-[0119], table 2: the base station provides information to the UE that indicates the bandwidth of the middle guard bands. Fig. 9, [0108]-[0109]: the bandwidth of middle guard bands (=first guard band) of the LTE-A system band with 20 MHz bandwidth comprises a middle guard band 904 between sub-bands #1 and #2 with a bandwidth of 435 kHz and a middle guard band 908 between sub-bands #2 and #3 with a bandwidth of 285 kHz).
While Cho discloses in [0065] the LTE-A system may use a 15 kHz subcarrier spacing or a multiple of the subcarrier spacing, Cho does not disclose wherein the first sub-band has a first subcarrier spacing and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing.
However, Kim discloses in Fig. 2, [0050] a total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202, and a third sub-frequency band 203, and Kim further discloses wherein the first sub-band has a first subcarrier spacing (Fig. 2, [0051]-[0052]: first sub-frequency band 201 has a sub-carrier spacing set to 4) and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing (Fig. 2, [0051]-[0052]: third sub-frequency band 203 has a sub-carrier spacing set to 1 which is different from 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sub-band #1 and sub-band #3, as taught by Cho, to have different sub-carrier spacings, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).

Regarding claim(s) 17 and 22, Cho in view of Kim discloses all features of claim(s) 16 and 21 as outlined above. 
Cho discloses wherein the carrier comprises a second guard band at a first edge of the carrier adjacent to the first sub-band (Fig. 9: at a first edge of the LTE-A system band with 20 MHz bandwidth is a guard band 900 (=second guard band) next to sub-band #1); the carrier comprises a third guard band at a second edge of the carrier adjacent to the second sub-band (Fig. 9: at a second edge of the LTE-A system band with 20 MHz bandwidth is a guard band 912 (=third guard band) next to sub-band #3); and a second scheduling is used to define a width in frequency of the second guard band or third guard band ([0118]-[0119], table 1: the base station provides information to the UE that indicates the bandwidth of the second and third guard bands, i.e., for a 20 MHz bandwidth, the edge guard bands are 2 MHz).

Regarding claim(s) 18 and 23, Cho in view of Kim discloses all features of claim(s) 17 and 22 as outlined above. 
Cho discloses wherein each of the first scheduling and the second scheduling indicates resource information defined by resource unit of any one of resource block, partial resource block, resource block group or sub-carrier spacing ([0118]-[0119], tables 1-2: the base station provides information to the UE that indicates the bandwidth of the middle guard bands and the second and third guard bands, i.e., middle guard band 904 has a bandwidth of 435 kHz, middle guard band 908 has a bandwidth of 285 kHz, and the second and third guard bands have a bandwidth of 2 MHz. [0097]: the bandwidths are calculated based on 15 kHz subcarrier spacing. [0009]: a single resource block is composed of 12 subcarriers with 15 kHz subcarrier spacing).

Regarding claim(s) 20 and 25, Cho in view of Kim discloses all features of claim(s) 16 and 21 as outlined above. 
Cho does not disclose, but Kim discloses wherein the first subcarrier spacing has a reference sub-carrier grid to align with a sub-carrier of the second subcarrier spacing (Fig. 2, [0049]: a sub-carrier frequency domain (=reference subcarrier grid) is used to align the first sub-carrier spacing with the second sub-carrier spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sub-band #1 and sub-band #3, as taught by Cho, to have different sub-carrier spacings aligned on a sub-carrier frequency domain, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).

	Claim(s) 4, 14, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2011/0317647 A1) in view of Kim et al. (US 2005/0180313 A1), Vilaipornsawai et al. (US 2015/0229502 A1), and Shieh et al. (US 2010/0178057 A1).

Regarding claim(s) 4 and 14, Cho in view of Kim discloses all features of claim(s) 2 and 12 as outlined above. 
While Cho discloses in Fig. 9 and table 1 the guard band 900 (=second guard band) and the guard band 912 (=third guard band) have a bandwidth of 2 MHz, Cho in view of Kim does not disclose, but Vilaipornsawai discloses in Fig. 3, [0021] multiple primary assigned bandwidths surrounded by guard bands, and Vilaipornsawai discloses the second guard band has a different width in frequency than the third guard band (Fig. 3, [0021]: left most guard band has a different frequency size than right most guard band because the surrounded primary bandwidths have different bandwidth sizes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify guard band 900 and guard band 912 which are edge guard bands, as taught by Cho, to have different sizes based on the different bandwidth sizes of the surrounded bands, as taught by Vilaipornsawai.
Doing so increases band utilization by using the guard bands, and allowing the guard bands to separate data bands, and having the guard bands a smaller bandwidth than the data bands (Vilaipornsawai: [0003]).
While Vilaipornsawai discloses the frequency size of the guard bands are based on the bandwidth size of the surrounded primary bandwidths, Vilaipornsawai does not disclose (and therefore Cho in view of Kim and Vilaipornsawai does not disclose) wherein a second width in frequency of the second guard band is defined by the first subcarrier spacing, a third width in frequency of the third guard band is defined by the second subcarrier spacing.
However, Shieh discloses wherein a second width in frequency of the second guard band is defined by the first subcarrier spacing, a third width in frequency of the third guard band is defined by the second subcarrier spacing (Fig. 4: there are different carriers, i.e., anti-alias filter II, anti-alias filter I, band 3, etc. Between each band, there is a guard band. [0118]: guard band width is based on the subcarrier spacing or subcarrier frequency spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify guard band 900 and guard band 912 which are edge guard bands, as taught by Cho, to have different sizes, as taught by Vilaipornsawai, and modify the guard band width to be based on the subcarrier spacing or subcarrier frequency spacing, as taught by Shieh.
Doing so satisfies an orthogonality condition for the subcarriers inside each band and for any two subcarriers from different bands (Shieh: [0118]).

Regarding claim(s) 19 and 24, Cho in view of Kim discloses all features of claim(s) 17 and 22 as outlined above. 
While Cho discloses in Fig. 9 and table 1 the guard band 900 (=second guard band) and the guard band 912 (=third guard band) have a bandwidth of 2 MHz, Cho in view of Kim does not disclose, but Vilaipornsawai discloses in Fig. 3, [0021] multiple primary assigned bandwidths surrounded by guard bands, and Vilaipornsawai discloses the second guard band has a different width in frequency than the third guard band (Fig. 3, [0021]: left most guard band has a different frequency size than right most guard band because the surrounded primary bandwidths have different bandwidth sizes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify guard band 900 and guard band 912 which are edge guard bands, as taught by Cho, to have different sizes based on the different bandwidth sizes of the surrounded bands, as taught by Vilaipornsawai.
Doing so increases band utilization by using the guard bands, and allowing the guard bands to separate data bands, and having the guard bands a smaller bandwidth than the data bands (Vilaipornsawai: [0003]).
While Vilaipornsawai discloses the frequency size of the guard bands are based on the bandwidth size of the surrounded primary bandwidths, Vilaipornsawai does not disclose (and therefore Cho in view of Kim and Vilaipornsawai does not disclose) wherein a second width in frequency of the second guard band is defined by the first subcarrier spacing, a third width in frequency of the third guard band is defined by the second subcarrier spacing.
However, Shieh discloses wherein a second width in frequency of the second guard band is defined by the first subcarrier spacing, a third width in frequency of the third guard band is defined by the second subcarrier spacing (Fig. 4: there are different carriers, i.e., anti-alias filter II, anti-alias filter I, band 3, etc. Between each band, there is a guard band. [0118]: guard band width is based on the subcarrier spacing or subcarrier frequency spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify guard band 900 and guard band 912 which are edge guard bands, as taught by Cho, to have different sizes, as taught by Vilaipornsawai, and modify the guard band width to be based on the subcarrier spacing or subcarrier frequency spacing, as taught by Shieh.
Doing so satisfies an orthogonality condition for the subcarriers inside each band and for any two subcarriers from different bands (Shieh: [0118]).

	Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2011/0317647 A1) in view of Kim et al. (US 2005/0180313 A1) and Lindoff et al. (US 2018/0198649 A1).

Regarding claim(s) 6, Cho in view of Kim discloses all features of claim(s) 1 as outlined above. 
Cho in view of Kim does not disclose, but Lindoff discloses receiving, by the apparatus, indication of resource information within the first sub-band (Fig. 12, [0068]-[0069]: a base station transmits to a first device, i.e., a UE, a first transmission grant comprising resource allocation for a first multicarrier modulation scheme/numerology. Fig. 4, [0036]: two sub-bands with different subcarrier spacings), wherein the resource information is scheduled by resource unit of any one of the following:
resource block group;
fractional resource block group;
resource block ([0005]: resource allocation is allocated in resource blocks);
fractional resource block;
sub-carrier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Cho, to transmit to the UE a first grant with resource allocation, such as resource blocks, as taught by Lindoff.
Doing so allows the base station to configure the UE to transmit signal based on the grant; and thus, allowing the base station to use well-known principles for demodulating and decoding of the received signal (Lindoff: [0070]).

Regarding claim(s) 10, Cho in view of Kim discloses all features of claim(s) 9 as outlined above. 
While Cho discloses in the abstract the radio communication system may be a multi-carrier OFDM system where signals are transmitted in the sub-bands and in [0107] the downlink channel signal may be transmitted in a useful band 901 of sub-band #1 (=first sub-band) and useful band 909 of sub-band #3 (=second sub-band), Cho in view of Kim does not disclose, but Lindoff discloses in [0055] a mixing of different numerologies, such as OFDM subcarrier bandwidth, in a single band, see Fig. 4, [0036] two sub-bands with different subcarrier spacings, and in Fig. 11, [0062] a base station transmits signals according to determined settings with different subcarrier spacings, and Lindoff discloses wherein the first signal is transmitted with a waveform type of filtered OFDM or windowed OFDM, and/or the second signal is transmitted with a waveform type of filtered OFDM or windowed OFDM ([0055], [0057]: filtered OFDM and/or windowed OFDM are used to transmit an OFDM signal in the single band that uses different OFDM subcarrier bandwidths. Fig. 11: transmit signals according to determined settings including window/filtering function for first numerology and second numerology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station transmitting OFDM downlink signals in the useful band 901 of sub-band #1 and the useful band 909 of sub-band #3, as taught by Cho, by using filtered OFDM and/or windowed OFDM, as taught by Lindoff.
Doing so suppresses interference between different numerologies (Lindoff: [0055]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478